10

11

12

13

14

i

16

17

18

19

20

21

22

23

 

Case 2:20-mc-00065-RSL Document6 Filed 08/07/20 Page 1 of 2

CERTIFIED TRUE COPY ASIST.
ATTEST: WILLIAM M. MCCOOL” gg
Clerk, U.S. District Court £7 \&
Western District of Washington |_|

4 £ Noe “

Deputy Clerk ror
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 
     

STEVE LEWIS, )

) NO. 2:20-mc-00065 RSL

Plaintiff, )
WRIT OF EXECUTION
VS.
PETRI-LAURELHURST FMLY LTD, and )
MARLENE SPENCER )
Defendants. )

 

TO THE SHERIFF OF KING COUNTY:

YOU ARE DIRECTED to satisfy the judgment entered in the United States District Court for the
Western District of Washington in the case of Lewis v. Petri-Laurelhurst Fmly Ltd. and Marlene
Spencer, C20-0539BJR, on July 2, 2020, out of the nonexempt personal property of Defendant-
Judgment Debtors Petri-Laurelhurst FMLY LTD and Marlene Spencer.
The judgment entered against Petri-Laurelhurst FMLY LTD and Marlene Spencer is as follows.
Judgment amount (costs and attorneys’ fees) of $12,107.50
Interest at 0.17% per year ($0.05 per day) until paid. 28 U.S.C. §1961.
Increased cost of the filing fee for this enforcement of $47. R.C.W. 6.27.060.

Total amount currently owed $12,156.25

Order for
Writ of Execution

Page 1 of 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mc-00065-RSL Document6 Filed 08/07/20 Page 2 of 2

The Judgment Creditor is Steve Lewis, c/o Conrad Reynoldson at

Washington Civil and Disability Advocate
4115 Roosevelt Way NE, Suite B

Seattle, WA 98105

Email: conrad@wacda.com

Phone: (206) 876-8515

Attorney for Steve Lewis

Execution shall be made against the personal property of the Judgment Debtors up to the

value of $12,155.68 with accrued interest located at:
10051 8th Ave NW

Seattle, WA 98177.

WITNESS the Honorable Robert S. Lasnik, Judge of the United States District Court for the
Western District of Washington at Seattle, and the seal of this Court, this 7th day of August,
2020.

WILLIAM M. McCOOL

Clerk of Court

   

Deputy Clerk

Order for
Writ of Execution

Page 2 of 2

 
